      Case 7:20-cv-00318 Document 28 Filed on 05/03/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            May 03, 2021
                            UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


UNITED STATES OF AMERICA,           §
                                    §
VS.                                 §                 CIVIL ACTION NO. 7:20-CV-318
                                    §
16.553 ACRES OF LAND, MORE OF LESS, §
et al,                              §
                                    §
        Defendants.                 §

                                ORDER STRIKING DOCUMENT

       The Clerk has noted the filing of Defendant’s First Amended Answer and Jury Demand
(D.E. #27); however, it is deficient as checked. (L.R. refers to the Local Rules of this District.)
       1.     __      Document is not signed. (L.R.11.3)

       2.      __      Document does not comply with L.R.11.3.A

       3.      __      Caption of the document is incomplete. (L.R.10.1)

       4.      __      No certificate of service or explanation why service is not required.
(L.R.5.3).

       5.      __      Motion does not comply with L.R.7
               a.      __    No statement of opposition or non-opposition. (L.R.7.1.D(2)).
               b.      __    No statement of conference between counsel. (L.R.7.1.D(1)).
               c.      __    No separate proposed order attached. (L.R. 7.1C).

       6.      __      Discovery not filed. (L.R. 5.4).

       7.      _X_     Leave of Court to amend answer was not requested. (FRCP 15).

       The document is stricken from the record.

        SO ORDERED May 3, 2021, at McAllen, Texas.


                                                   ___________________________________
                                                   Randy Crane
                                                   United States District Judge




1/1
